PER CURIAM.
This is an appeal brought by a license applicant from a decision of the Department of Business and Professional Regulation, Board of Clinical Laboratory Personnel [the Department], denying his application for a technician’s license.
The record reflects that the applicant’s petition for a formal hearing before the Division of Administrative Hearings [DOAH], demonstrated the existence of disputed material facts, thus entitling the applicant to a formal hearing pursuant to Section 120.57(1), Florida Statutes (1993). See Taylor v. School Bd. of Seminole County, 538 So.2d 150 (Fla. 5th DCA 1989); Village Saloon, Inc. v. Division of Alcoholic Beverages and Tobacco, Dep’t of Business Regulation, 463 So.2d 278 (Fla. 1st DCA 1984). Accordingly, it was error for the Department to proceed with an informal hearing.
The final order denying the application for licensure is quashed, with instructions to the Department to forward the applicant’s petition to the DOAH.
Reversed and remanded with directions.